Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2022

                                      No. 04-22-00738-CR

                         EX PARTE Juan Luis BALTAZAR-PEREZ

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 11,799
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        On November 7, 2022, the trial court clerk filed a notification of late clerk’s record. The
clerk’s record has now been filed. Therefore, the notification of late clerk’s record is NOTED.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2022.



                                                     _________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court